Citation Nr: 0635999	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-43 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2003, for payment of VA disability compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953 and from September 1958 until retiring in January 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  The veteran retired from the United States Army in 
January 1978 after more than 21 years of active service and 
began receiving military retirement pay.  

2.  A VA rating decision in June 1978 established the 
veteran's entitlement to service connection for several 
disabilities, with a combined rating of 60 percent.  

3.  The veteran was notified on several occasions that the VA 
disability compensation to which he was entitled would be 
withheld while he was receiving military retirement pay, but 
that he could submit a form to elect to receive VA disability 
compensation in lieu of military retirement pay.  

4.  On June 30, 2003, VA received from the veteran VA Form 
21-651, "Election of Compensation in Lieu of Retired Pay."  

5.  The veteran continued to receive military retirement pay 
until December 2003.

6.  VA commenced payment of disability compensation pay on 
December 1, 2003.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
December 1, 2003, for payment of VA disability compensation.  
38 U.S.C.A. §§ 5304(a), 5305, 5110 (West 2002); 38 C.F.R. 
§§ 3.31(b), (c)(2), 3.400(j), 3.401(e)(1), 3.700, 3.750(a-c) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

According to 38 U.S.C.A. § 5103(a) (West 2002), however, VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
it or because undisputed facts render the claimant ineligible 
for the claimed benefit.  Moreover, under 38 U.S.C.A. § 5103A 
(West 2002), VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  See, too, VAOPGCPREC 5-2004.  

Although the RO has not provided the veteran with any VCAA-
compliant notice or assistance, this is unnecessary and 
inconsequential because the facts in this case are not in 
dispute and there is no legal basis for granting his claim.  
In these circumstances, he is not prejudiced by the Board's 
proceeding to final adjudication of his appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 391-92 (1993).

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  
38 C.F.R. § 3.400.  

In addition, 38 C.F.R. § 3.400(j) provides that unless 
otherwise provided, the effective date of an election of VA 
compensation benefits is the date of receipt of election, 
subject to prior payments.  

As to matters of election, VA law and regulations currently 
provide and have at all relevant times provided that a 
veteran is prohibited from receiving VA disability 
compensation concurrently with military retirement pay.  38 
U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 (a-c).  

Specifically, 38 C.F.R. § 3.750 provides in pertinent part 
that: 

(a)  General.  Except as provided in paragraphs (c) and 
(d) of this section and § 3.751, any person entitled to 
receive retirement pay based on service as a member of 
the Armed Forces ... may not receive such pay 
concurrently with benefits payable under laws 
administered by the Department of Veterans Affairs.  The 
term "retirement pay" includes retired pay and 
retainer pay.

(b)  Election.  A veteran entitled to retirement pay or 
compensation may elect which of the benefits he or she 
desires to receive.  An election of retirement pay does 
not bar him or her from making a subsequent election of 
the other benefit to which he or she is entitled.  An 
election filed within 1 year from the date of 
notification of Department of Veterans Affairs 
entitlement will be considered as "timely filed" for 
the purpose of § 3.401(e)(1).  If the veteran is 
incompetent, the 1-year period will begin on the date 
notification is sent to the next friend or fiduciary.  
In initial determinations, elections may be applied 
retroactively if the claimant was not advised of his or 
her right of election and the effect thereof.  

(c)  Waiver.  A person specified in paragraph (a) of 
this section may receive compensation upon filing with 
the service department concerned a waiver of so much of 
his (or her) retirement pay as is equal in amount to the 
compensation to which he (or she) is entitled.  In the 
absence of a specific statement to the contrary, the 
filing of an application for compensation by a veteran 
entitled to retirement pay constitutes such a waiver.  

See 38 C.F.R. §§ 3.700, 3.750 (a-c).

Finally, 38 C.F.R. § 3.401(e)(1) provides that as to awards 
of pension or compensation, when a veteran is in receipt of 
military retirement pay, awards of pension or compensation to 
or for a veteran will be effective from the "[d]ate of 
entitlement if [an election is] timely filed.  Subject to 
prior payments of retirement pay."  

In this case, rating decisions in June and August 1978, 
followed by a decision of the Board in March 1979, 
established the veteran's entitlement to service connection 
for several disabilities and assigned individual ratings for 
those disabilities that resulted in a combined rating of 
70 percent, effective from the day following his retirement 
from military service in January 1978.  In addition, he was 
found to be unemployable due to the severity of his service-
connected disabilities, also effective from January 1978.  

In April 1979, the RO notified the veteran that, although he 
was entitled to VA disability compensation, payment of those 
benefits was prohibited so long as he was receiving 
retirement pay from the service department (military).  He 
was notified, however, that he could elect to receive VA 
compensation benefits by waiving receipt of all or part of 
his retirement pay.  In addition, the letter stated that, 
unless he submitted his waiver or election to VA within one 
year of the date of that letter, compensation payments would 
not be payable prior to the date on which the waiver or 
election was received.  The RO similarly notified him 
following a more recent rating decision in October 1992, 
enclosing an election form for him to complete and return in 
the event he wanted to make this change.  

On February 9, 2001, the veteran filed claims for higher 
ratings for some of his service-connected disabilities.  An 
RO decision in March 2002 increased the ratings for some of 
these disabilities, for a combined rating of 80 percent 
retroactively effective from August 2000.  

In December 2002, communication was received from the veteran 
requesting "retroactive on my accrued special compensation 
rates for disable[d] veteran."  He indicated he was 
referring to "the concurrent receipt or special 
compensation."  

The RO wrote the veteran in April 2003, notifying him that 
the benefits to which he was referring were administered by 
the Department of Defense (DOD), rather than VA.  He was 
advised to contact the appropriate Defense Finance and 
Accounting Center.  He was again advised that, so far, VA 
disability compensation and military retirement pay could not 
be paid concurrently and that, in order to receive VA 
disability compensation, he would have to elect VA disability 
compensation in lieu of his military retirement pay.  He was 
provided a copy of the necessary election form to make this 
change.  

On June 30, 2003, the RO received the veteran's completed 
election form, VA Form 21-651.  

By a letter in November 2003, the RO notified the veteran of 
the monthly rate of disability compensation to which he was 
entitled, effective July 1, 2003, but indicated that that 
amount had continued to be withheld due to his continued 
receipt of military retirement pay, until December 1, 2003, 
when his payments would commence.  

The veteran also testified at a personal hearing at the RO in 
August 2006, before the undersigned Veterans Law Judge of the 
Board, explaining his argument why VA should pay his 
disability compensation beginning from October 1999.  The 
Board notes that October 1, 1999, was the effective date of 
10 U.S.C.A. § 1413, discussed below.  In his notice of 
disagreement (NOD), the veteran had indicated that payment 
should have commenced on February 9, 2001.  His claim for an 
increased rating was received on that date.  But, as will be 
discussed, neither of those dates is appropriate.  

The applicable legal principle, from VA's standpoint, is 
simple:  In June 2003, the law stated that, when a veteran is 
receiving military retirement pay, he could not 
simultaneously receive VA disability compensation benefits.  
VA could begin paying him disability compensation, however, 
upon receipt of a completed form on which he elected VA 
disability compensation benefits in lieu of his military 
retirement pay.  This form was received on June 30, 2003.  
Thus, that date is the earliest date that could possibly be 
assigned for payment of his VA disability compensation 
benefits.  

The record, however, indicates the veteran continued to 
receive his military retirement pay for several months after 
that - until December 2003, due to apparent administrative 
error.  Because the law in effect in 2003 prohibited VA from 
paying disability compensation benefits while he was still 
receiving his military retired pay, his VA disability 
compensation benefits were properly withheld until the month 
following cessation of his military retirement pay.  
38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.400(j), 
3.401(e)(1), 3.700, 3.750(a-c); see also 38 C.F.R. § 3.31(b) 
and (c)(2) (2006).  So December 1, 2003, is the earliest date 
that VA disability compensation benefits were payable to him.  
There is no legal entitlement to payment of VA disability 
compensation benefits prior to that date.

In a case, as here, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the veteran's appeal must 
be denied.  

The Board also points out that "the concurrent receipt or 
special compensation" to which the veteran has referred was 
a special benefit that was previously available to severely 
disabled military retirees.  The requirements for that 
benefit were set forth at 10 U.S.C.A. § 1413 and became 
effective on October 1, 1999.  That benefit was in effect at 
the time he filed his election in favor of VA disability 
compensation in lieu of military retirement pay.  
Nevertheless, Congress repealed and replaced that provision 
with 10 U.S.C.A. § 1414, which became effective January 1, 
2004.  And in any event both of these noted benefits are/were 
administered by the Department of Defense (DOD) and are/were 
completely separate and distinct from entitlement to and 
payment of disability compensation by the Department of 
Veterans Affairs (VA), a different Federal Agency.  

Although the provisions of § 1414 may now entitle the veteran 
to a greater payment by the Department of Defense - in 
addition to his VA disability compensation - this increased 
current entitlement does not affect the effective date for 
payment of his VA disability compensation based on receipt of 
his election form in June 2003.  


ORDER

The claim for an effective date earlier than December 1, 
2003, for payment of VA disability compensation is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


